FILED
                            NOT FOR PUBLICATION
                                                                            MAY 31 2019

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 18-30120

              Plaintiff-Appellee,                D.C. No. 3:98-cr-00208-SI-22

  v.
                                                 MEMORANDUM *
ADOLPH SPEARS, SR.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted May 17, 2019* *
                                Portland, Oregon

Before: N. RANDY SMITH and PAUL J. WATFORD, Circuit Judges, and
JAMES V. SELNA,* * * District Judge.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. 34(a)(2).
       * **
             The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.
                                          1
      At the conclusion of a jury trial, Defendant-Appellant Adolph Spears, Sr.

(“Spears”) was convicted of various crimes based on his involvement in a cocaine

trafficking conspiracy. The court sentenced Spears to life imprisonment. Spears

appeals the district court’s denial of his motion to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(2) and United States Sentencing Guidelines Amendment 782

(“Amendment 782”).1 The motion was presented to a different judge following the

original sentencing judge’s retirement. This Court has jurisdiction under 18 U.S.C.

§ 3742 and 28 U.S.C. § 1291. We affirm.

      Whether a district court has jurisdiction to reduce a sentence under 18

U.S.C. § 3582(c)(2) is reviewed de novo. United States v. Mercado-Moreno, 869
F.3d 942, 953 (9th Cir. 2017). Whether a district court may supplement the

original sentencing court’s drug quantity findings when deciding a § 3582(c)(2)

motion is also reviewed de novo. Id. A district court’s factual findings regarding

drug quantities are reviewed for clear error. Id. at 959.

1.    The district court did not err when it made a supplemental finding that

Spears was responsible for approximately 100 kilograms of crack cocaine. “In

those cases where a sentencing court’s quantity finding is ambiguous or incomplete


      1
        Spears brought an earlier motion for a reduced sentence, which the district
court denied and this Court affirmed. United States v. Spears, 824 F.3d 908 (9th
Cir. 2016) (“Spears I”).
                                           2
. . . § 3582(c)(2)’s eligibility inquiry may require a district court to supplement the

original sentencing court’s drug quantity findings.” Mercado-Moreno, 869 F.3d at

954. Both when initially sentenced, and when Spears’s first § 3582(c)(2) motion

was denied, the district court, relying on the presentence report (“PSR”), found that

Spears was responsible for the minimum drug quantity required to support the

sentence it had imposed—1.5 kilograms when he was sentenced, 8.4 kilograms

when he filed his first § 3582(c)(2) motion. However, in each of those instances

the court declined to specify what the total quantity was for which Spears was

responsible, though the PSR (which the district court adopted) indicated that

Spears was responsible for a significantly larger total quantity. Because the district

court never previously stated definitively what total drug quantity Spears was

responsible for distributing, the district court did not err when it found that

supplemental findings were needed in order to determine whether Spears was

responsible for the drug quantity (25.2 kilograms) specified under the current

sentencing guidelines.

2.    As noted, the sentencing court adopted the statements in the PSR regarding

drug quantity (excluding those “upon which no finding [was] necessary”) which

ultimately concluded that, based on the evidence, Spears “is accountable for

approximately 100 kilograms of cocaine base” as a “leader/organizer” in the


                                           3
criminal conspiracy. The district court based its conclusion on specific findings in

the PSR that: (1) one codefendant purchased cocaine from Spears on 10 to 12

occasions, with the first three transactions involving “kilograms” and the

remaining transactions involving “nine-ounce quantities”; (2) two codefendants

were distributing ten kilograms of crack cocaine per week for Spears during the

fall of 1997; (3) one codefendant estimated purchasing 200 kilograms of cocaine

from Spears; and (4) it was established at trial that the conspiracy converted

“most” of its cocaine to crack cocaine, and that one kilogram of cocaine yielded

slightly more than one kilogram of crack cocaine. See Spears I, 824 F.3d at

914–15.

      The district court did not abuse its discretion when it looked to the transcript

of the sentencing hearing and the conclusions in the PSR adopted by the sentencing

court to make its supplemental finding regarding drug quantity. See Mercado-

Moreno, 869 F.3d at 957 (quoting United States v. Valentine, 694 F.3d 655, 670

(6th Cir. 2012)). Moreover, the finding does not contradict any findings made by

the sentencing court, and there is no support for Spears’ contention that the

conclusions in the PSR contradict the trial record. See id. at 955 (“Such findings

must be supported by the record and cannot contradict any findings made by the

original sentencing court.”). Therefore, the district court’s finding that Spears was


                                          4
responsible for approximately 100 kilograms of crack cocaine was not clearly

erroneous, nor did it abuse its discretion when it found that Spears was not entitled

to a reduced sentence.

3.    The district court also did not abuse its discretion when it declined to hold an

evidentiary hearing before making its supplemental finding regarding drug

quantity, particularly because it did not consider evidence outside the record. See

Mercado-Moreno, 869 F.3d at 954.

      AFFIRMED.




                                          5